Exhibit 10.1

KALEYRA, INC.

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT is entered into as of
the 25th day of November, 2019, by and among Kaleyra, Inc. (f/k/a GigCapital,
Inc.), a Delaware corporation (the “Company”), Shareholder Representative
Services LLC, as representative for certain stockholders of the Company (the
“Seller’s Representative”), and each of the Holders listed on Schedule A hereto
(each such party, and any person or entity who hereafter becomes a party to this
Agreement pursuant to Section 6.1.5, a “Holder” and collectively, the
“Holders”).

WHEREAS, on October 11, 2017, the Company and each of GigAcquisitions, LLC, a
Delaware limited liability company (“GigAcquisitions”), Cowen Investments LLC, a
Delaware limited liability company, Irwin Silverberg (“Silverberg”) and Jeffrey
Bernstein (“Bernstein”) entered into separate subscription agreements pursuant
to which the Company issued and sold an aggregate of 4,267,500 shares (the
“Founder Shares”) of its common stock, par value $0.0001 per share (“Common
Stock”), to the Founders (as defined below); provided, that up to an aggregate
of 562,500 Founder Shares are subject to forfeiture if the over-allotment option
(the “Over-allotment Option”) in connection with the Company’s initial public
offering is not exercised in full;

WHEREAS, Cowen Investments II LLC, a Delaware limited liability company (“Cowen
Investments”) has succeeded to the interests of Cowen Investments LLC, and Cowen
Investments, GigAcquisitions, Silverberg and Bernstein are collectively referred
to herein as the “Founders”;

WHEREAS, on November 14, 2017, the Company and the Founders agreed to the
cancellation of an aggregate of 20,000 Founder Shares (but the number of Founder
Shares subject to forfeiture did not change);

WHEREAS, on December 7, 2017, the Company and the Founders agreed to the
cancellation of an aggregate of 718,750 additional Founder Shares and to reduce
the number of such shares subject to forfeiture to 468,750 Founder Shares;

WHEREAS, on December 7, 2017, the Company issued and sold 20,000 shares of
Common Stock to each of John Mikulsky, Peter Wang and Jack Porter, the Company’s
independent directors, and 5,000 shares of Common Stock to Barrett Daniels, the
then Company’s Vice President and Chief Financial Officer (collectively, the
“Insider Shares”) solely in consideration of future services;

WHEREAS, on December 7, 2017, the Company and the Founders entered into separate
unit purchase agreements, pursuant to which the Founders agreed to purchase an
aggregate of 489,500 units of the Company (or up to 498,256 units of the Company
if the Over-allotment Option is exercised in full) (the “Private Placement
Units”), with each such unit consisting of one share of Common Stock (all of
such shares, collectively, the “Private Shares”), one right to



--------------------------------------------------------------------------------

receive one-tenth (1/10) of one share of Common Stock (the “Rights”) and
three-quarters (3/4) of a warrant to purchase one share of Common Stock at an
exercise price of $11.50 per share (all of such warrants, collectively, “Private
Warrants”), in a private placement transaction occurring simultaneously with the
closing of the Company’s initial public offering;

WHEREAS, the Company and certain of the Holders (the “Existing Holders”) are
parties to that certain Registration Rights Agreement, dated as of December 7,
2017, by and among the Company and the parties listed under Holders on the
signature page thereto (the “Existing Registration Rights Agreement”);

WHEREAS, on December 12, 2017, the Company announced the closing of its initial
public offering of Common Stock, on January 11, 2018, the Company announced the
closing of the Over-allotment Option, and in the aggregate the Founders
purchased 498,256 Private Placement Units;

WHEREAS, on June 6, 2018, Barrett Daniels submitted a letter of resignation from
his position as the Vice President and Chief Financial Officer, effective as of
July 1, 2018, and in connection with his resignation, he also forfeited any
Insider Shares that he owned, whether directly or indirectly;

WHEREAS, on February 22, 2019, the Company entered into that certain Stock
Purchase Agreement (the “Stock Purchase Agreement”), by and between the Company,
Kaleyra S.p.A. (“Kaleyra”), the shareholders of Kaleyra (the “Sellers”), and the
Seller’s Representative, who is acting as the representative of the Sellers;

WHEREAS, pursuant to the Stock Purchase Agreement, and in consideration of the
Company’s purchase of shares of Kaleyra common stock, the Company is issuing
10,687,106 shares of Common Stock to the Sellers at the closing of the
transaction provided for by the Stock Purchase Agreement (the “Closing Share
Consideration”), may issue to certain of the Sellers Convertible Unsecured
Promissory Notes that are convertible into shares of Common Stock (the
“Convertible Notes”), and may in the future issue additional shares of Common
Stock (the “Earnout Shares”);

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Stock Purchase Agreement that the parties hereto amend and restate the
Existing Registration Rights Agreement by entering into this Agreement, pursuant
to which the Company shall grant the Holders (as defined below) certain
registration rights with respect to the Registrable Securities (as defined
below), as set forth in this Agreement; and

WHEREAS, the Founders, the Insiders, Sellers and the Company desire to set forth
certain matters regarding the ownership of the Registrable Securities (as
defined below) by Holders (as defined below).

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Existing Holders agree that
the Existing Registration Rights Agreement shall be amended and restated, and
the parties hereto further agree as follows:

1. DEFINITIONS. The following capitalized terms used herein have the following
meanings:

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common Control
with, such specified Person, including without limitation any general partner,
managing member, officer, director or trustee of such Person, or any venture
capital fund or registered investment company now or hereafter existing that is
controlled by one or more general partners, managing members or investment
adviser of, or shares the same management company or investment adviser with,
such Person (it being understood that (i) the parties to the Investor Rights
Agreement shall not be deemed to be Affiliates of one another solely due to
their being party to the Investor Rights Agreement, and (ii) the Company and its
Subsidiaries shall not be deemed to be Affiliates of any Holder). The terms
“affiliated” and “unaffiliated” shall have correlative meaning.

“Agreement” means this Amended and Restated Registration Rights Agreement, as
amended, restated, supplemented, or otherwise modified from time to time.

“Alternative Transaction” has the meaning set forth in Section 2.1.1.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act on Form
S-3ASR.

“beneficial ownership” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act. The terms “beneficially own” and “beneficial
owner” shall have correlative meanings.

“Bernstein” has the meaning set forth in the Recitals.

“Board” means the Board of Directors of the Company.

“Business Day” means any day except Saturday, Sunday or other day on which banks
are generally not open for business in the city of New York, New York.

“Closing Share Consideration” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals.

“Company” is defined in the Preamble to this Agreement.

“control” (including the terms “controlling” and “controlled”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of such subject Person, whether through the ownership of
voting securities, as trustee or executor, by contract or otherwise.

“Convertible Notes” has the meaning set forth in the Recitals.

“Cowen Investments” has the meaning set forth in the Recitals.

 

3



--------------------------------------------------------------------------------

“Damages” has the meaning set forth in Section 4.1.

“Demand” has the meaning set forth in Section 2.1.1.

“Demanding Holder” has the meaning set forth in Section 2.1.1.

“Demanding Notice” has the meaning set forth in Section 2.1.1.

“Demand Registration” has the meaning set forth in Section 2.1.1.

“Demand Registration Statement” has the meaning set forth in Section 2.1.1.

“Determination Date” has the meaning set forth in Section 2.2.6.

“Earnout Shares” has the meaning set forth in the Recitals.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder, all as the same shall
be in effect at the time.

“Existing Registration Rights Agreement” has the meaning set forth in the
Recitals.

“Form S-3” has the meaning set forth in Section 2.3.

“Founder Registrable Securities” means (i) all Common Stock (including any
shares of the Common Stock issued or issuable upon exercise of the Warrants),
(ii) Warrants and (iii) all other securities issued in respect of such Common
Stock or Warrants or into which such Common Stock or Warrants are later
converted or reclassified, in each case of clauses (i)-(iii), in each case held
by any Founder or any Affiliate of the foregoing, and their respective Permitted
Transferees, whether now owned or hereafter acquired.

“Founder Shares” has the meaning set forth in the Recitals.

“Founders” has the meaning set forth in the Recitals.

“Free Writing Prospectus” means a free—writing prospectus, as defined in
Rule 405 of the Securities Act.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity or self-regulatory
organization exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government (including FINRA and any
national or regional stock exchange on which the Common Stock is then listed or
is proposed to be listed), and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Holder” and “Holders are defined in the Preamble to this Agreement.

“Holder Parties” has the meaning set forth in Section 4.1.

 

4



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning set forth in Section 4.3.

“Indemnifying Party” has the meaning set forth in Section 4.3.

“Insider Letters” means those certain letter agreements, each dated December 7,
2017, in one case by and among the Company and each of the Founders, and in the
other case by and among the Company and each of its executive officers and
directors.

“Insider Shares” has the meaning set forth in the Recitals.

“Insiders” has the meaning set forth in the Recitals.

“Inspectors” has the meaning set forth in Section 3.7.

“Joinder” means a joinder to this Agreement in the form of Exhibit A attached
hereto.

“Listing” means, with respect to a security, the listing of such security for
trading on the relevant stock exchange in compliance with the rules and
regulations of such stock exchange, which listing may be subject to official
notice of issuance.

“Lock-up Period” means, with respect to the Registrable Securities, the period
ending on the earlier of (i) one year after the date of the closing of the first
purchase of the capital stock of Kaleyra by the Company pursuant to the Stock
Purchase Agreement (the “Business Combination”) or (ii) the date on which,
subsequent to the Business Combination, the last sale price of the Common Stock
(x) equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period commencing at least 150 days after the
Business Combination, or (y) the date following the completion of the Business
Combination on which the Company completes a liquidation, merger, stock exchange
or other similar transaction that results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property, except in each case (a) to the Company’s officers or
directors, any affiliates or family members of any of the Company’s officers or
directors, any members of a Holder (if applicable), or any affiliates of such
person, (b) in the case of an individual, by gift to a member of one of the
members of the individual’s immediate family or to a trust, the beneficiary of
which is a member of one of the individual’s immediate family, an affiliate of
such person or to a charitable organization; (c) in the case of an individual,
by virtue of laws of descent and distribution upon death of the individual;
(d) in the case of an individual, pursuant to a qualified domestic relations
order; (e) by private sales or transfers made in connection with the
consummation of the Business Combination at prices no greater than the price at
which the shares were originally purchased; (f) in the event of the Company’s
liquidation prior to its completion of the Business Combination; or (g) if
applicable, by virtue of the laws of Delaware or a Holder’s limited liability
company agreement upon dissolution of such Holder; provided, that in the case of
clauses (a) through (e) these permitted transferees must enter into a written
agreement agreeing to be bound by these transfer restrictions.

“Maximum Offering Size” has the meaning set forth in Section 2.1.3.

 

5



--------------------------------------------------------------------------------

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

“Notices” has the meaning set forth in Section 6.2.

“NYSE” shall mean the New York Stock Exchange.

“Order” means any judgment, decision, writ, order, injunction, award, decree or
other determination of or by any Governmental Authority.

“Over-allotment Option” has the meaning set forth in the Recitals.

“Permitted Transferees” shall mean (i) a person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Lock-up Period, pursuant to the Insider Letters,
(ii) an Affiliate of a Holder, and (iii) any Person who, after such transfer,
holds at least 100,000 shares of Registrable Securities (subject to appropriate
adjustments for stock splits, stock dividends, combinations, and other
recapitalizations).

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

“Piggyback Registration” has the meaning set forth in Section 2.3.

“Private Placement Units” has the meaning set forth in the Recitals.

“Private Shares” has the meaning set forth in the Recitals.

“Private Warrants” has the meaning set forth in the Recitals.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Public Offering” means the offer for sale of securities pursuant to an
effective Registration Statement filed under the Securities Act.

“Records” has the meaning set forth in Section 3.7.

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

 

6



--------------------------------------------------------------------------------

“Registrable Securities” means (i) all of the outstanding Founder Shares,
(ii) all of the Insider Shares, (iii) all of the outstanding Private Placement
Units and underlying securities, including the Private Shares, the Private
Warrants, the Rights, the shares of Common Stock issued or issuable upon the
exercise of any Private Warrants, and the shares of Common Stock into which the
Rights are convertible or converted, (iv) all of the Closing Share
Consideration, (v) all of the Earnout Shares, (vi) all of the Common Stock that
may issue upon the conversion of the Convertible Notes, (vii) any equity
securities (including the shares of Common Stock issued or issuable upon the
exercise or conversion of any such equity security) of the Company issuable upon
the conversion of any working capital loans made to the Company by a Holder, and
(viii) any outstanding share of Common Stock or any other equity security
(including shares of Common Stock issued or issuable upon the exercise of any
such equity security) of the Company held by a Holder as of the date of this
Agreement. Registrable Securities include any warrants, shares of capital stock
or other securities of the Company issued as a dividend or other distribution
with respect to or in exchange for or in replacement of any of the securities
described in the foregoing clauses (i) – (viii). As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when: (a) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (b) such securities shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of them shall not require registration under the Securities Act;
(c) such securities shall have ceased to be outstanding; or (d) such securities
are freely saleable under Rule 144 without volume limitations.

“Registration Actions” has the meaning set forth in Section 2.6.

“Registration Expenses” means the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority) and any
securities exchange on which the Common Stock is then listed;

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

(C) printing, messenger, telephone and delivery expenses;

(D) reasonable fees and disbursements of counsel for the Company;

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

(F) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating a Demand Registration
to be registered for offer and sale in the applicable Registration.

 

7



--------------------------------------------------------------------------------

“Registration Participant” means, with respect to any Registration, including a
public sale or shelf take-down, any holder of Registrable Securities
participating as a selling stockholder in such Registration; provided, that a
holder of Registrable Securities shall not be considered a Registration
Participant in connection with a shelf registration unless and until such holder
of Registrable Securities participates in a shelf take-down.

“Registration Statement” means a registration statement filed by the Company
with the SEC in compliance with the Securities Act and the rules and regulations
promulgated thereunder for a public offering and sale of Common Stock (other
than a registration statement on Form S-4 or Form S-8, or their successors, or
any registration statement covering only securities proposed to be issued in
exchange for securities or assets of another entity).

“Remaining Registrable Securities” has the meaning set forth in Section 2.2.5.

“Requesting Holder” has the meaning set forth in Section 2.1.1.

“Rights” has the meaning set forth in the Recitals.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“S-3 Shelf Eligible” means the Company is eligible to use Form S-3 in connection
with a secondary public offering of its equity securities on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act, in accordance
with SEC Guidance.

“SEC” means the Securities and Exchange Commission or any similar agency having
jurisdiction to enforce the Securities Act.

“SEC Guidance” means (i) any publicly available written or oral interpretations,
questions and answers, guidance and forms of the SEC, (ii) any oral or written
comments, requirements or requests of the SEC or its staff, (iii) the Securities
Act and the Exchange Act and (iv) any other rules, bulletins, releases, manuals
and regulations of the SEC.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder, all as the same shall be in
effect at the time.

“Seller Registrable Securities” means (i) all Common Stock and (ii) all other
securities issued in respect of such Common Stock into which such Common Stock
are later converted or reclassified, in each case of clauses (i)-(ii), in each
case held by any Seller and their respective Permitted Transferees, whether now
owned or hereafter acquired.

“Sellers” has the meaning set forth in the Recitals.

“Seller’s Representative” is defined in the Preamble to this Agreement.

“Shelf Public Offering” has the meaning set forth in Section 2.2.2.

“Shelf Public Offering Notice” has the meaning set forth in Section 2.2.2.

 

8



--------------------------------------------------------------------------------

“Shelf Public Offering Request” has the meaning set forth in Section 2.2.2.

“Shelf Registration” has the meaning set forth in Section 2.2.1.

“Shelf Registration Statement” means a Registration Statement filed with the SEC
on Form S-3 for an offering to be made on a continuous basis pursuant to Rule
415 under the Securities Act (or any successor provision) covering the offer and
sale of all or any portion of the Registrable Securities, as applicable.

“Shelf Registered Securities” means any Registrable Securities whose offer and
sale is registered pursuant to a Registration Statement filed in connection with
a Shelf Registration (including an Automatic Shelf Registration Statement).

“Stock Purchase Agreement” has the meaning set forth in the Recitals.

“Subsidiaries” means, with respect to any Person, any Affiliate controlled by
such Person, directly or indirectly through one or more intermediaries.

“Suspension Notice” has the meaning set forth in Section 2.6.

“Suspension Period” has the meaning set forth in Section 2.6.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

“Underwritten Registration” or “Underwritten Offering” means a Registration in
which securities of the Company are sold to an Underwriter in a firm commitment
underwriting for distribution to the public.

“Warrants” means warrants to purchase shares of Common Stock.

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) (a) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (b) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to Register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 under the Securities Act and (ii) is not
an “ineligible issuer” as defined in Rule 405 promulgated under the Securities
Act.

2. REGISTRATION RIGHTS.

2.1 Demand Registration.

2.1.1. Demand Rights. Subject to the terms and conditions of this Agreement,
from and after the date that the Company consummates the transactions
contemplated by the Stock Purchase Agreement, and at any time at which the
Company is not in compliance with its obligations under Section 2.2 to file and
maintain the effectiveness of a Shelf

 

9



--------------------------------------------------------------------------------

Registration Statement, if Seller Representative, Cowen Investments or the
Holders of at least a majority-in-interest of the then-outstanding number of
Registrable Securities (the “Demanding Holders”) provide(s) notice (a “Demand”)
requesting that the Company effect the Registration (a “Demand Registration”)
under the Securities Act of any or all of the Seller Registrable Securities or
Founder Registrable Securities, as the case may be, which Demand shall specify
the number of such Registrable Securities to be registered by the Demanding
Holders and the intended method or methods of disposition of such Registrable
Securities, the Company shall use its commercially reasonable efforts to effect,
as promptly as practicable, the registration of the offer and sale of such
Registrable Securities under the Securities Act and applicable state securities
laws, under a Registration Statement on such form as may be permitted under SEC
Guidance (which shall be on Form S-3 or Form S-3ASR, to the extent permitted by
SEC Guidance), and to keep such Registration Statement (the “Demand Registration
Statement”) effective for so long as is necessary to permit the disposition of
such Registrable Securities, in accordance with the intended method or methods
of disposition stated in such Demand. The Company shall, within ten
(10) Business Days of the Company’s receipt of the Demand, notify, in writing
(the “Demand Notice”), all other Holders of Registrable Securities of such
demand, and each Holder of Registrable Securities who thereafter wishes to
include all or a portion of such Holder’s Registrable Securities in the Demand
Registration (each such Holder that includes all or a portion of such Holder’s
Registrable Securities in such Registration, a “Requesting Holder”) shall so
notify the Company, in writing, within twenty (20) Business Days after the
receipt by the Holder of the Demand Notice. Upon receipt by the Company of any
such written notification from a Requesting Holder, such Requesting Holder shall
be entitled to have its Registrable Securities included in a Registration
pursuant to a Demand Registration. Under no circumstances shall the Company be
obligated to effect more than an aggregate of three (3) Registrations pursuant
to a Demand Registration under this Section 2.1.1 (not counting any Demand
Registration initiated solely by Cowen Investments), subject to the limitations
set forth in Section 2.8 of this Agreement; provided, that in each case, that
(i) the gross proceeds reasonably anticipated to be generated from the offering
subject to such Demand Registration (as determined in good faith by the relevant
Demanding Holders and their Underwriters) equals or exceeds $15,000,000, and
(ii) the Company will not be required to effect more than one Demand
Registration in any consecutive 90-day period; provided, however, that a Demand
Registration shall not be counted for such purposes unless the Demand
Registration Statement shall have been deemed effective in accordance with
Section 2.1.2 of this Agreement. A Demand Registration Statement may be for an
offering of securities on a delayed or continuous basis under Rule 415 of the
Securities Act and shall be on such appropriate form that the Company is
eligible to use pursuant to SEC Guidance as shall be selected by the Company and
as shall permit the intended method or methods of distribution specified by the
Demanding Holders, including a distribution to, and resale by, the partners,
equityholders or Affiliates of the Demanding Holders. At the request of the
Demanding Holders, the “Plan of Distribution” section of any Registration
Statement filed in respect of a Demand Registration or Shelf Registration (as
defined below) shall permit, in addition to firm commitment Underwritten
Offerings, any other lawful means of disposition of Registrable Securities,
including agented transactions, block trades, sales directly into the market,
purchases or sales by brokers, derivative transactions, short sales, stock loan
or stock pledge transactions and sales not involving a Public Offering (each, an
“Alternative Transaction”). The Underwriter or Underwriters selected for any
Underwritten Offering registered pursuant to a Demand shall be selected in
accordance with Section 3.6. Upon receipt

 

10



--------------------------------------------------------------------------------

of a Demand, the Company shall promptly give written notice of such Demand to
each other Holder of Registrable Securities in the manner provided in
Section 2.3, and the Company shall, subject to Section 2.1.3, use its
commercially reasonable efforts to effect the registration on a Demand
Registration Statement under the Securities Act of the offer and sale of the
Registrable Securities that the Holders, whether in connection with the exercise
of Demand rights pursuant to Section 2.1 or piggyback rights pursuant to
Section 2.3 below, have requested the Company to register; provided, that the
Company may also include in such Demand Registration Statement securities to be
sold for its own account, subject to Section 2.1.3. The rights of Holders with
respect to a Demand shall be subject to Suspension Periods, as provided in
Section 2.6. The terms and conditions of any customary underwriting or purchase
arrangements pursuant to which Registrable Securities shall be sold in a Demand
shall be approved by the Demanding Holders holding a majority of the Registrable
Securities included in the Demand Registration Statement for the Demanding
Holders.

2.1.2 Fulfillment of Registration Obligations. Notwithstanding any other
provision of this Agreement, a Demand Registration shall not be deemed to have
been effected (A) if the Demand Registration Statement has not become effective;
(B) if, after the Demand Registration Statement has become effective, such
Demand Registration is interfered with by any stop order, injunction or other
order or requirement of the SEC or other governmental agency or court for any
reason (other than as a result of a misrepresentation or an omission by any
Demanding Holders or another reason attributable to the Demanding Holders) and
the Registrable Securities requested to be registered cannot legally be
distributed pursuant to such Demand Registration Statement; (C) if such Demand
Registration Statement does not remain effective for the period required under
Section 3.1; (D) in the event of an Underwritten Offering or Alternative
Transaction, if the conditions to closing specified in the relevant underwriting
or other agreement entered into in connection with such Demand Registration are
not satisfied or waived (other than by reasons primarily attributable to the
Demanding Holders); and (E) if the Common Stock and Registrable Securities, as
the case may be, have not been approved for Listing.

2.1.3 Priority. In connection with an Underwritten Offering registered pursuant
to a Demand Registration, if the managing Underwriter advises the Company that,
in its view, the number of Registrable Securities requested to be included in
the Underwritten Offering registered under such Demand Registration (including
any securities that the Company proposes to be included that are not Registrable
Securities) exceeds the largest number of securities that can be sold without
having a material and adverse effect on such offering, including the price at
which such securities can be sold (with respect to any such offering, the
“Maximum Offering Size”), the Company shall include in such offering the
following securities, in the priority listed below, up to the Maximum Offering
Size:

(i) first, Registrable Securities that are requested to be included in such
offering pursuant to Section 2.1, on a pro rata basis based on the requesting
Holders’ beneficial ownership of Registrable Securities; provided that to the
extent a reduction in Registrable Securities included in such offering is so
required, the calculation of the beneficial ownership of Registrable Securities
shall not include any unvested Earnout Shares or any shares of Common Stock to
be issued for any Convertible Notes;

 

11



--------------------------------------------------------------------------------

(ii) second, any other securities that are requested to be included in such
offering pursuant to the exercise of piggyback rights by any persons with rights
to participate therein; and

(iii) third, all shares of Common Stock that are requested to be included in
such offering by the Company for its own account.

2.1.4. Withdrawal. A majority-in-interest of the Demanding Holders initiating a
Demand Registration or a majority-in-interest of the Requesting Holders (if
any), pursuant to a Registration under Section 2.1.1 shall have the right to
withdraw from a Registration pursuant to such Demand Registration for any or no
reason whatsoever upon written notification to the Company and the
Underwriter(s), if any, of their intention to withdraw from such Registration
prior to the effectiveness of the Registration Statement filed with the SEC with
respect to the Registration of their Registrable Securities pursuant to such
Demand Registration. Notwithstanding anything to the contrary in this Agreement,
the Company shall be responsible for the Registration Expenses incurred in
connection with a Registration pursuant to a Demand Registration prior to its
withdrawal under this Section 2.1.4; provided that if the Company pays such
expenses related to a Demand Registration, such registration shall count as a
Demand Registration for purposes of Section 3.6.

2.2 Shelf Registration Statements.

2.2.1 Initial Shelf Registration. Provided (i) the Company is S-3 Shelf Eligible
and (ii) a Shelf Registration on a Form S-3 registering Registrable Securities
for resale is not then effective (subject to any applicable Suspension Period),
the Company shall use its reasonable best efforts to file and make effective as
soon as practicable, a Registration Statement on Form S-3 for an offering on a
delayed or continuous basis pursuant to Rule 415 promulgated under the
Securities Act (a “Shelf Registration”), with respect to all of the Registrable
Securities. The Company shall promptly give notice (via facsimile or electronic
transmission) at least ten (10) Business Days prior to the anticipated filing
date of such Shelf Registration to all Holders of Registrable Securities, and
offer such Holders the opportunity to register the number of Registrable
Securities as each such Holder may request by written notice to the Company,
given within five (5) Business Days after such Holders are given the Company’s
notice of the Shelf Registration. The “Plan of Distribution” section of such
Shelf Registration shall permit, in addition to firm commitment Underwritten
Offerings, any other lawful means of disposition of Registrable Securities,
including Alternative Transactions. With respect to each Shelf Registration, the
Company shall use its reasonable best efforts to cause such Registration
Statement to remain effective until the date set forth in Section 3.1(ii). No
Holder shall be entitled to include any of its Registrable Securities in a Shelf
Registration unless such Holder has complied with Section 3.19. The obligations
set forth in this Section 2.2.1 shall not apply if the Company has a currently
effective Automatic Shelf Registration Statement covering all Registrable
Securities in accordance with Section 2.2.6 and has otherwise complied with its
obligations pursuant to this Section 2. The rights of with respect to any Shelf
Registration shall be subject to Suspension Periods, as provided in Section 2.6.

 

12



--------------------------------------------------------------------------------

2.2.2 Shelf Take-Downs. A Holder of Shelf Registered Securities may sell
pursuant to the Shelf Registration Statement from time to time in accordance
with the plan of distribution set forth in the Shelf Registration Statement. A
Holder or Holders of Shelf Registered Securities may also request (the “Shelf
Public Offering Request”) that a shelf take-down be in the form of an
Underwritten Offering (a “Shelf Public Offering”) if the gross proceeds
reasonably anticipated to be generated from the sale of the Shelf Registered
Securities (as determined in good faith by the relevant Holders and their
Underwriters) equals or exceeds $15,000,000. Promptly upon receipt of a Shelf
Public Offering Request, the Company shall provide notice (the “Shelf Public
Offering Notice”) of such proposed Underwritten Offering (which notice shall
state the material terms of such proposed Underwritten Offering, to the extent
known, as well as the identity of the Shelf Public Offering Requesting Holder)
to the other Holders holding Shelf Registered Securities. Such other Holders
may, by written request to the Company and the Shelf Public Offering, within one
(1) Business Day after receipt of such Shelf Public Offering Notice, offer and
sell up to all of their Shelf Registered Securities of the same class or series
as the Shelf Registered Securities proposed to be sold in such Underwritten
Offering. No Holder shall be entitled to include any of its Registrable
Securities in a Shelf Public Offering unless such Holder has complied with
Section 3.19. The Underwriter or Underwriters selected for such Underwritten
Offering shall be selected in accordance with Section 3.6. The terms and
conditions of any customary underwriting or purchase arrangements pursuant to
which Registrable Securities shall be sold in a Shelf Public Offering shall be
approved by the Shelf Public Offering Requesting Holder.

2.2.3 Priority. In a Shelf Public Offering, if the managing Underwriter advises
the Company and the Shelf Public Offering Requesting Holder that, in its view,
the number of Registrable Securities requested to be included in such Shelf
Public Offering (including any securities that the Company proposes to be
included that are not Registrable Securities) exceeds the Maximum Offering Size,
the Company shall include in such Shelf Public Offering the following
securities, in the priority listed below, up to the Maximum Offering Size;
provided, however that the number of Registrable Securities included in the
Shelf Public Offering shall not be reduced below 30% of the total of the Shelf
Registrable Securities that are requested to be included in such Shelf Public
Offering:

(i) first, Shelf Registrable Securities that are requested to be included in
such Shelf Public Offering, on a pro rata basis on the basis of the Holders’ of
Shelf Registrable Securities beneficial ownership of the Common Stock; provided
that to the extent a reduction in Registrable Securities included in the Shelf
Public Offering is so required, the calculation of the beneficial ownership of
Registrable Securities shall not include any unvested Earnout Shares or any
shares of Common Stock to be issued for any Convertible Notes; and

(ii) second, all securities that are registered on the applicable Shelf
Registration Statement and are requested to be included in such Shelf Public
Offering by the Company.

2.2.4 Expenses. The Company shall bear all Registration Expenses in connection
with any Shelf Registration or Shelf Public Offering pursuant to this
Section 2.2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements of one counsel for the
Holders of Shelf Registrable Securities that are included in such Shelf Public

 

13



--------------------------------------------------------------------------------

Offering whether or not such Shelf Registration becomes effective or such Shelf
Public Offering or other transactions is completed; provided, however that the
Company shall not be required to pay for any expenses of any registration
proceeding if the Shelf Public Offering Request is subsequently withdrawn at the
request of the holders of a majority of the Registrable Securities to be
registered in such Shelf Public Offering.

2.2.5 Subsequent Shelf Registration. After the Registration Statement with
respect to a Shelf Registration is declared effective, upon written request by
one or more Holders (which written request shall specify the amount of such
Holders’ Registrable Securities to be registered), the Company shall, as
permitted by SEC Guidance, (i) as promptly as practicable after receiving a
request from a Holder that is a Permitted Transferee of a former Holder of Shelf
Registrable Securities, file a prospectus supplement to include such Permitted
Transferee as a selling stockholder in such Registration Statement, (ii) if it
is a Well-Known Seasoned Issuer and such Registration Statement is an
unallocated Automatic Shelf Registration Statement to which additional selling
stockholders may be added by means of a prospectus supplement under Rule 430B,
as promptly as practicable after receiving such request, file a prospectus
supplement to include such Holders as selling stockholders in such Registration
Statement, or (iii) otherwise, as promptly as practicable after the date the
Registrable Securities requested to be registered pursuant to this Section 2.2.5
that have not already been so registered represent more than 1.5% of the
outstanding Registrable Securities, file a post-effective amendment to the
Registration Statement or a new Shelf Registration Statement, as applicable, to
include such Holders in such Shelf Registration and use its commercially
reasonable efforts to have such post-effective amendment or new Shelf
Registration Statement declared effective. To the extent that any Registration
Statement with respect to a Shelf Registration is expected to no longer be
usable for the resale of Registrable Securities registered thereon (“Remaining
Registrable Securities”) pursuant to SEC Guidance, the Company shall, not later
than ninety (90) days prior to the date such Registration Statement is expected
to no longer be usable, use its commercially reasonable efforts to prepare and
file a new Registration Statement with respect to such Shelf Registration, as if
the holders of such Remaining Registrable Securities had requested a Shelf
Registration with respect thereto pursuant to Section 2.2.1 and perform all
actions required under this Agreement with respect to such Shelf Registration.

2.2.6 Automatic Shelf Registration Statements. Upon the Company becoming a
Well-Known Seasoned Issuer eligible to use an Automatic Shelf Registration
Statement in accordance with SEC Guidance, (i) the Company shall give written
notice to all of the Holders of Shelf Registrable Securities as promptly as
practicable, but in no event later than ten (10) Business Days thereafter, and
such notice shall describe, in reasonable detail, the basis on which the Company
has become a Well-Known Seasoned Issuer, and (ii) upon the request of the
Holders of at least 25% of the Shelf Registrable Securities registered on such
Shelf Registration Statement, the Company shall, as promptly as practicable,
register such Shelf Registrable Securities under an Automatic Shelf Registration
Statement, but in no event later than fifteen (15) Business Days thereafter, and
to use commercially reasonable efforts to cause such Automatic Shelf
Registration Statement to remain effective thereafter until the date set forth
in Section 3.1(ii). At any time after the filing of an Automatic Shelf
Registration Statement by the Company, if it is reasonably likely that it will
no longer be a Well-Known Seasoned Issuer as of a future determination date (the
“Determination Date”), as promptly as practicable and at least 30 days prior to
such Determination Date, the Company shall (A) give written notice

 

14



--------------------------------------------------------------------------------

thereof to all of the Holders and (B) if the Company is S-3 Shelf Eligible, file
a Registration Statement on Form S-3 with respect to a Shelf Registration in
accordance with Section 2.2.1 and use its commercially reasonable efforts to
have such Registration Statement declared effective prior to the Determination
Date. If the Company has filed an existing Automatic Shelf Registration
Statement that is effective, and it is likely that such existing Automatic Shelf
Registration Statement will no longer be effective pursuant to SEC Guidance as
of a Determination Date, although the Company will remain a Well-Known Seasoned
Issuer as of such Determination Date, the Company will use commercially
reasonable efforts to file a new Automatic Shelf Registration Statement to
replace such existing Automatic Shelf Registration Statement prior to such
Determination Date and cause such Automatic Shelf Registration Statement to
remain effective thereafter until the date set forth in Section 3.1(ii).

2.3 Piggyback Registration Rights.

2.3.1 At any time the Company proposes to file a Registration Statement to
register Common Stock under the Securities Act (other than pursuant to Sections
2.1 or 2.2), or to conduct an Underwritten Offering from an existing Shelf
Registration Statement, whether or not for its own account (other than pursuant
to a Registration Statement on Form S-4 or Form S-8 or any similar or successor
form under the Securities Act) or for the account of any person (other than a
Holder pursuant to Sections 2.1 or 2.2), the Company shall give written notice
thereof to each Holder at least thirty (30) Business Days before such filing or
the commencement of such Underwritten Offering, as applicable, offering each
Holder the opportunity to register on such Registration Statement or including
in such Underwritten Offering, as applicable, such number of Registrable
Securities as such Holder may request in writing not later than twenty
(20) Business Days after receiving such notice in writing from the Company (a
“Piggyback Registration”). Upon receipt by the Company of any such request, the
Company shall use its commercially reasonable efforts to, or in the case of an
Underwritten Offering, use its commercially reasonable efforts to cause the
Underwriters to, include such Registrable Securities in such Registration
Statement (or in a separate Registration Statement concurrently filed) and to
cause such Registration Statement to become effective with respect to such
Registrable Securities. If no request for inclusion from a Holder is received by
the Company within the deadlines specified above, such Holder shall have no
further right to participate in such Piggyback Registration. Notwithstanding the
foregoing, if at any time after giving written notice of a registration in
accordance with the first sentence of this Section 2.3.1 and before the
effectiveness of the Registration Statement described in such notice, the
Company determines for any reason either not to effect such registration or to
delay such registration, the Company may, at its election, by delivery of
written notice to each Holder exercising its rights to Piggyback Registration,
(i) in the case of a determination not to effect registration, relieve itself of
its obligation to effect a Piggyback Registration of the Registrable Securities
in connection with such registration or (ii) in the case of a determination to
delay registration, delay the Piggyback Registration of such Registrable
Securities of the Holders for the same period as the delay in the registration
of such other Registrable Securities; provided, that in the case of any such
termination, withdrawal or delay, all expenses incurred in connection with such
Piggyback Registration shall be borne entirely by the Company as set forth in
Section 2.9. If any Holder requests inclusion in a registration pursuant to this
Section 2.3, he, she, or it may, at any time before the effective date of the
Registration Statement relating to such registration, revoke such request by
delivering written notice of such revocation to the Company (which notice shall
be

 

15



--------------------------------------------------------------------------------

effective only upon receipt by the Company, notwithstanding the provisions of
Section 2); provided, however, that if the Company, in consultation with its
financial and legal advisors, determines that such revocation would materially
delay the registration or otherwise require a recirculation of the prospectus
contained in the Registration Statement, then such Holder shall have no right to
so revoke his, her, or its request. The Company shall keep the Holder reasonably
informed as to the status or expected timing of the launch of any Public
Offering registered pursuant to any such Piggyback Registration. No registration
of Registrable Securities effected under this Section 2.3 shall relieve the
Company of its obligations to effect any Demand Registration pursuant to
Section 2.1 or Shelf Registration pursuant to Section 2.2. The rights of Holders
with respect to a Piggyback Registration shall be subject to Suspension Periods,
as provided in Section 2.6. To the extent an Underwritten Offering is made under
any such Registration Statement, all Holders exercising their right to Piggyback
Registration must sell their Registrable Securities to the Underwriters selected
as provided in Section 3.6 on the same terms and conditions as apply to the
other securityholders selling in such Underwritten Offering.

2.3.2 If a Piggyback Registration involves an Underwritten Offering (other than
any Demand Registration, in which case the provisions with respect to priority
of inclusion in such offering set forth in Section 2.1.3 shall apply or a Shelf
Public Offering, in which case the provisions with respect to priority of
inclusion in such offering set forth in Section 2.2.3 shall apply) and the
managing Underwriter advises the Company that, in its view, the number of
Registrable Securities that the Holders and the Common Stock that the Company
intend to include in such Underwritten Offering exceeds the Maximum Offering
Size, the Company shall include in such Underwritten Offering the following
securities, in the following priority, up to the Maximum Offering Size,
provided, however that the number of Registrable Securities included in the
Underwritten Offering shall not be reduced below 30% of the total of the
Registrable Securities that are requested to be included in such Underwritten
Offering:

(i) first, all Common Stock that is requested to be included by the Company in
the Underwritten Offering for its own account;

(ii) second, Registrable Securities that are requested to be included in the
Underwritten Offering pursuant to this Section 2.3 by any Holder on a pro rata
basis on the basis of the requesting Holders’ beneficial ownership of the Common
Stock; provided that to the extent a reduction in Registrable Securities
included in the Underwritten Offering is so required, the calculation of the
beneficial ownership of Registrable Securities shall not include any unvested
Earnout Shares or any shares of Common Stock to be issued for any Convertible
Notes; and

(iii) third, all other securities that are requested to be included in the
Underwritten Offering for the account of any other Persons with such priorities
among them as the Company shall determine.

2.3.3. Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the
Underwriter(s) of his, her or its intention to withdraw from such Piggyback
Registration prior to the effectiveness of the Registration Statement filed with
the SEC with respect to such Piggyback Registration.

 

16



--------------------------------------------------------------------------------

2.3.4. Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.3 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.

2.4 Underwritten Offering. Notwithstanding anything herein to the contrary, no
Holder may participate in any Underwritten Offering hereunder unless such Holder
accurately completes and executes in a timely manner all questionnaires, powers
of attorney, indemnities, custody agreements, underwriting agreements (as
approved in accordance with the terms of this Agreement), and other documents
reasonably requested under the terms of such underwriting arrangements;
provided, that all Persons participating in such Underwritten Offering shall be
required to complete and execute, on the same terms and conditions, such
questionnaires, powers of attorney, indemnities, custody agreements,
underwriting agreements, and other documents (if applicable). The right of a
Holder to register and sell Registrable Securities in an Underwritten Offering
shall also be subject to any restrictions, limitations or prohibitions on the
sale of Registrable Securities (subject to the limitations in Section 2.7) as
may be required by the Underwriters in the interests of the offering (and,
without limiting the foregoing, each Holder shall in connection therewith agree
to be bound by (and if requested, execute and deliver) a lock-up agreement with
the Underwriter(s) of any such Underwritten Offering as provided in
Section 2.7).

2.5 Restrictions on Registration Rights. If (A) during the period starting with
the date sixty (60) days prior to the Company’s good faith estimate of the date
of the filing of, and ending on a date one hundred and twenty (120) days after
the effective date of, a Company initiated Registration and provided that the
Company has delivered written notice to the Holders prior to receipt of a Demand
Registration pursuant to Section 2.1.1 and it continues to actively employ, in
good faith, all reasonable efforts to cause the applicable Registration
Statement to become effective; (B) the Holders have requested an Underwritten
Registration and the Company and the Holders are unable to obtain the commitment
of underwriters to firmly underwrite the offer; or (C) in the good faith
judgment of the Board such Registration would be seriously detrimental to the
Company and the Board concludes as a result that it is essential to defer the
filing of such Registration Statement at such time, then in each case the
Company shall furnish to such Holders a certificate signed by the Chairman of
the Board stating that in the good faith judgment of the Board it would be
seriously detrimental to the Company for such Registration Statement to be filed
in the near future and that it is therefore essential to defer the filing of
such Registration Statement. In such event, the Company shall have the right to
defer such filing for a period of not more than thirty (30) days; provided, that
the Company may not defer its obligation in this manner more than once in any
12-month period.

2.6 Suspension. Notwithstanding anything to the contrary contained in this
Section 2, but subject to the limitations set forth in this Section 2.6, the
Company shall be entitled to suspend its obligation to (a) file or submit (but
not to prepare) any Registration Statement in connection with any Demand
Registration or Shelf Registration, (b) file or submit any amendment to such a
Registration Statement, (c) file, submit or furnish any supplement or amendment
to a prospectus included in such a Registration Statement, (d) make any other
filing with the SEC, (e) cause such a Registration Statement or other filing
with the SEC to become or remain effective or (f) take any similar actions or
actions related thereto (including entering into agreements and actions related
to the marketing of securities) (collectively, “Registration

 

17



--------------------------------------------------------------------------------

Actions”) upon (i) the issuance by the SEC of a stop order suspending the
effectiveness of any such Registration Statement or the initiation of
proceedings with respect to such a Registration Statement under Section 8(d) or
8(e) of the Securities Act, (ii) the Board of Directors’ determination, in its
good faith judgment, that any such Registration Action should not be taken
because it would reasonably be expected to materially interfere with or require
the public disclosure of any material corporate development or plan, including
any material financing, securities offering, acquisition, disposition, corporate
reorganization or merger or other transaction involving the Company or any of
its Subsidiaries or (iii) the Company possessing material non-public information
the disclosure of which the Board of Directors determines, in its good faith
judgment, would reasonably be expected to not be in the best interests of the
Company. Upon the occurrence of any of the conditions described in clause (i),
(ii) or (iii) above in connection with undertaking a Registration Action, the
Company shall give prompt notice of such suspension (and whether such action is
being taken pursuant to clause (i), (ii) or (iii) above) (a “Suspension Notice”)
to the Holders. Upon the termination of such condition, the Company shall give
prompt notice thereof to the Holders and shall promptly proceed with all
Registration Actions that were suspended pursuant to this paragraph. The Company
may only suspend Registration Actions pursuant to clause (ii) or (iii) above on
two occasions during any period of twelve (12) consecutive months for a
reasonable time specified in the Suspension Notice but not exceeding an
aggregate of ninety (90) days (which period may not be extended or renewed)
during such twelve (12) consecutive month period (each such occasion, a
“Suspension Period”). Each Suspension Period shall be deemed to begin on the
date the relevant Suspension Notice is given to the Holders and shall be deemed
to end on the earlier to occur of (x) the date on which the Company gives the
Holders a notice that the Suspension Period has terminated and (y) the date on
which the number of days during which a Suspension Period has been in effect
exceeds the 90-day limit during such twelve (12) consecutive month period. If
the filing of any Demand Registration or Shelf Registration is suspended
pursuant to this Section 2.6, once the Suspension Period ends the Holders
requesting such registration may request a new Demand Registration or Shelf
Registration (and any such request for a Demand Registration shall not be
counted as an additional Demand Registration for purposes of Section 2.1.1).
Notwithstanding anything to the contrary in this Section 2, the Company shall
not be in breach of, or have failed to comply with, any obligation under this
Section 2 where the Company acts or omits to take any action in order to comply
with applicable Law, any SEC Guidance or any Order. Each Holder shall keep
confidential the fact that a Suspension Period is in effect unless otherwise
notified by the Company, except (a) for disclosure to the Registration
Participants or Holders, as applicable, and their employees, agents and
professional advisers who reasonably need to know such information for purposes
of assisting such Registration Participants or Holders with respect to its
investment in the Common Stock and agree to keep it confidential, (b) for
disclosures to the extent required in order to comply with reporting obligations
to its limited partners or other direct or indirect investors who are subject to
confidentiality arrangements with such Holder, (c) if and to the extent such
matters are publicly disclosed by the Company or any of its Subsidiaries or any
other Person that, to the actual knowledge of such Holder, was not subject to an
obligation or duty of confidentiality to the Company and its Subsidiaries,
(d) as required by applicable Law (provided, that the Holder gives prior written
notice to the Company of such requirement and the contents of the proposed
disclosure to the extent it is permitted to do so under applicable Law), and
(e) for disclosure to any other Holder who is subject to the foregoing
confidentiality requirement.

 

18



--------------------------------------------------------------------------------

2.7 Lock-up Agreements.

2.7.1 Each Holder owning Registrable Securities representing beneficial
ownership of 1% or more of the outstanding Common Stock (calculation of the
beneficial ownership of Registrable Securities shall not include any unvested
Earnout Shares or any shares of Common Stock to be issued for any Convertible
Notes) hereby agrees that, in connection with an Underwritten Offering, except
for sales in such Underwritten Offering:

(i) it will not effect any public sale or distribution (including sales pursuant
to Rule 144 and pursuant to derivative transactions) of Common Stock in
connection with an Underwritten Offering that is being made pursuant to a Demand
Registration Statement, a Shelf Registration Statement or a Piggyback
Registration, in each case in accordance with this Section 2, during (A) the
period commencing on the seventh (7th) day prior to the expected time of
circulation of a preliminary prospectus with respect to such Underwritten
Offering (or, if no preliminary prospectus is circulated, the commencement of
any marketing efforts with respect to such Underwritten Offering) and ending on
the ninetieth (90th) day following the date of the final prospectus covering
such Registrable Securities in connection with such Underwritten Offering or
(B) such shorter period as the Underwriters with respect to such Underwritten
Offering may require; provided, that the duration of the restrictions described
in this clause (i) shall be no longer than the duration of the shortest
restriction generally imposed by the Underwriters on the chief executive officer
and the chief financial officer of the Company (or Persons in substantially
equivalent positions) in connection with such Underwritten Offering; and

(ii) it will execute a lock-up agreement in favor of the Underwriters in form
and substance reasonably acceptable to the Company and the Underwriters to such
effect.

2.7.2 In connection with an Underwritten Offering, except for sales in such
Underwritten Offering, the Company (and its directors and officers) agrees that
it:

(i) shall not effect any public sale or distribution of Common Stock or
securities convertible into or exercisable for Common Stock (except pursuant to
registrations on Form S-8 or Form S-4 or any similar or successor form under the
Securities Act) during (A) the period commencing on the seventh (7th) day prior
to the expected time of circulation of a preliminary prospectus with respect to
such Underwritten Offering (or, if no preliminary prospectus is circulated, the
commencement of any marketing efforts with respect to such Underwritten
Offering) and ending on the ninetieth (90th) day following the date of the final
prospectus covering such Registrable Securities in connection with such
Underwritten Offering or (B) such shorter period as the Underwriters with
respect to such Underwritten Offering may require; and

(ii) to the extent requested by the Underwriters participating in such
Underwritten Offering, it shall agree to include provisions in the relevant
underwriting or other similar agreement giving effect to the restrictions
described in clause (i) above, in form and substance reasonably acceptable to
such Underwriters.

 

19



--------------------------------------------------------------------------------

2.8 Limitations on Registration Rights. Notwithstanding anything herein to the
contrary, each of (i) Cowen Investments, Silverberg and Bernstein may not
exercise its or his rights under Sections 2.1 and 2.3 hereunder after five
(5) and seven (7) years after the effective date of the registration statement
relating to the Company’s initial public offering, respectively, and (ii) Cowen
Investments, Silverberg and Bernstein may not exercise its or his rights under
Section 2.1 more than one time.

3. REGISTRATION PROCEDURES. Whenever the Holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, subject to Section 2.6, the Company shall use its commercially
reasonable efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof as soon
as reasonably practicable, and, in connection with any such request:

3.1 The Company shall, as soon as practicable, prepare and file with the SEC a
Registration Statement on the form required by the applicable Subsection of
Section 2 under which such Registration Statement is required to be filed, which
form shall be available, pursuant to SEC Guidance, for the sale of the
Registrable Securities to be registered thereunder in accordance with the
intended method of distribution thereof, and use its commercially reasonable
efforts to cause such filed Registration Statement to become and remain
effective, to the extent permitted by SEC Guidance, for a period of (i) not less
than one hundred and eighty (180) days (or, if sooner, until all Registrable
Securities have been sold under such Registration Statement), which duration
shall not count any Suspension Period, or (ii) in the case of a Shelf
Registration, until the earlier of the date (x) on which all of the securities
covered by such Shelf Registration are no longer Registrable Securities and
(y) on which the Company cannot extend the effectiveness of such Shelf
Registration because it is no longer S-3 Shelf Eligible.

3.2 Prior to filing a Registration Statement or related prospectus or any
amendment or supplement thereto (including any documents incorporated by
reference therein), or before using any Free Writing Prospectus, the Company
shall provide to each Holder, the Holders’ Counsel and each Underwriter, if any,
with an adequate and appropriate opportunity to review and comment on such
Registration Statement, each Prospectus included therein (and each amendment or
supplement thereto) and each Free Writing Prospectus proposed to be filed with
the SEC, and thereafter the Company shall furnish to such Holder, the Holders’
Counsel and Underwriter, if any, such number of copies of such Registration
Statement, each amendment and supplement thereto filed with the SEC (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424, Rule 430A, Rule 430B or Rule 430C under the Securities Act
and such other documents as such Holder or Underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
Holder; provided, however, that in no event shall the Company be required to
provide to any Person any materials, information or document required to be
filed by the Company pursuant to the Exchange Act prior to its filing other than
in connection with a Public Offering (other than as provided in this Agreement).
In addition, the Company shall, as expeditiously as practicable, keep the
Holders advised in writing as to the initiation and progress of any registration
under Sections 2.1, 2.2 or 2.3 and provide each Holder with copies of all
correspondence (including any comment letter) with the SEC or

 

20



--------------------------------------------------------------------------------

any other Governmental Authority in connection with any such Registration
Statement. Each Holder shall have the right to request that the Company modify
any information contained in such Registration Statement, amendment and
supplement thereto pertaining to such Holder, and the Company shall use its
commercially reasonable efforts to comply with such request; provided, however,
that the Company shall not have any obligation so to modify any information if
such modification the Company reasonably expects that so doing would cause the
relevant document to contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading.

3.3 After the filing of the Registration Statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act and other SEC
Guidance applicable to the Company with respect to the disposition of all
Registrable Securities covered by such Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Holder thereof set forth in such Registration Statement or supplement to such
prospectus and (iii) promptly notify each Holder holding Registrable Securities
covered by such Registration Statement and the Holders’ Counsel any stop order
issued or threatened by the SEC or any state securities commission with respect
thereto and take all reasonable actions required to prevent the entry of such
stop order or to remove it if entered.

3.4 The Company shall use its commercially reasonable efforts to (i) register or
qualify the Registrable Securities covered by such Registration Statement under
such securities or “blue sky” laws of such jurisdictions in the United States as
any Holder holding such Registrable Securities reasonably (in light of such
Holder’s intended plan of distribution) requests, and continue such registration
or qualification in effect in such jurisdiction for the shortest of (A) as long
as permissible pursuant to the Laws of such jurisdiction, (B) as long as any
such Holder requests or (C) until all such Registrable Securities are sold and
(ii) cause such Registrable Securities to be registered with or approved by such
other Governmental Authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
reasonably necessary or advisable to enable such Holder to consummate the
disposition of the Registrable Securities owned by such Holder; provided, that
the Company shall not be required to (1) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3.4, (2) subject itself to taxation in any such jurisdiction or
(3) consent to general service of process in any such jurisdiction.

3.5 The Company shall as promptly as practicable notify each Holder holding such
Registrable Securities covered by such Registration Statement (i) at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, upon the discovery that, or upon the occurrence of an event as a
result of which, the preparation of a supplement or amendment to such prospectus
is required so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements in light of the circumstances under which they were made not
misleading and the Company shall promptly prepare and make available to each
Holder and file with the SEC any such supplement or amendment, (ii) if the
Company becomes aware of any request by the SEC or any other

 

21



--------------------------------------------------------------------------------

Governmental Authority for amendments or supplements to a Registration Statement
or related prospectus covering Registrable Securities or for additional
information relating thereto, (iii) if the Company becomes aware of the issuance
or threatened issuance by the SEC of any stop order suspending or threatening to
suspend the effectiveness of a Registration Statement covering the Registrable
Securities or (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose.

3.6 (i) The Holders holding a majority of the Registrable Securities to be
included in a Demand Registration or intended to be sold pursuant to a Shelf
Public Offering pursuant to a “take down” under a Shelf Registration shall have
the right to select Underwriters in connection with any Underwritten Offering
resulting from the exercise of a Demand Registration or a Shelf Registration
(which Underwriters may include any Affiliate of any Holder so long as including
such Affiliate would not require that the separate engagement of a qualified
independent underwriter with respect to such offering), subject to the Company’s
approval (which shall not be unreasonably withheld, conditioned or delayed) and
(ii) the Company shall select Underwriters in connection with any other
Underwritten Offering. In connection with any Underwritten Offering, the Company
shall enter into customary agreements (including an underwriting agreement in
customary form) and take all other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities in any
such Underwritten Offering, including, if required, the engagement of a
“qualified independent underwriter” in connection with the qualification of the
underwriting arrangements with FINRA.

3.7 Subject to confidentiality arrangements or agreements in form and substance
reasonably satisfactory to the Board of Directors, the Company shall make
available for inspection (upon reasonable notice and during normal business
hours) by any Holder and any Underwriter participating in any disposition
pursuant to a Registration Statement being filed by the Company pursuant to this
Section 3 and any attorney, accountant or other professional retained by any
such Holder or Underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary or desirable to
enable them to exercise their due diligence responsibility, and cause the
officers and the employees of the Company to supply all information reasonably
requested by any Inspectors in connection with such Registration Statement.
Records that the Company determines, in good faith, to be confidential and that
it notifies the Inspectors are confidential shall not be disclosed by the
Inspectors unless (i) the disclosure of such Records is necessary to avoid or
correct a Misstatement or omission in such Registration Statement, (ii) the
release of such Records is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction, (iii) disclosure of such Records is necessary
to comply with SEC Guidance, Law or legal or administrative process, (iv) the
information in such Records was known to the Inspectors on a non-confidential
basis prior to its disclosure by the Company or has been made generally
available to the public other than as a result of a violation of this
Section 3.7 or any other agreement or duty of confidentiality, (v) the
information in such Records is or becomes available to the public other than as
a result of disclosure by any Inspector in violation the confidentiality
agreements or (vi) is or was independently developed by any Inspector without
the benefit of the information in such Records. Each Holder agrees that
information obtained by it as a result of such inspections shall be deemed
confidential and shall

 

22



--------------------------------------------------------------------------------

not be used by it or its Affiliates for any other purpose, including as the
basis for any market transactions in any securities of the Company, unless and
until such information is made generally available to the public. Each Holder
further agrees that, upon learning that disclosure of such Records is sought in
a court of competent jurisdiction, it shall, to the extent permitted by
applicable Law, give notice to the Company and allow the Company, at its
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential.

3.8 The Company shall furnish to each Holder and to each Underwriter, if any, a
signed counterpart, addressed to such Underwriter, of (i) an opinion or opinions
of counsel to the Company and (ii) a comfort letter or comfort letters from the
Company’s independent public accountants, each in customary form and covering
such matters of the kind customarily covered by opinions or comfort letters, as
the case may be, any Holder or the managing Underwriter therefor reasonably
requests.

3.9 The Company shall otherwise comply with all applicable SEC Guidance and make
available to its security holders, as soon as reasonably practicable, an
earnings statement or such other document that shall satisfy the provisions of
Section 11(a) of the Securities Act and the requirements of Rule 158 thereunder.

3.10 The Company may require each Holder promptly to furnish in writing to the
Company such information regarding the distribution of the Registrable
Securities as the Company may from time to time reasonably request and such
other information as may be reasonably required in connection with such
registration.

3.11 Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.5, such Holder shall
forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statement (including any Shelf Registration) covering such
Registrable Securities until such Holder’s receipt of (i) copies of the
supplemented or amended prospectus from the Company or (ii) further notice from
the Company that distribution can proceed without an amended or supplemented
prospectus, and, in the circumstances described in clause (i) above, if so
directed by the Company, such Holder shall deliver to the Company (or otherwise
destroy and promptly certify in writing to such destruction) all copies, other
than any file copies then in such Holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice. If the Company shall give such notice, the Company shall extend the
period during which such registration statement shall be maintained effective
(including the period referred to in Section 3.1) by the number of days during
the period from and including the date of the giving of notice pursuant to
Section 3.5 to the date when the Company shall (x) make available to such Holder
a prospectus supplemented or amended to conform with the requirements of
Section 3.5 or (y) deliver to such Holder the notice described in clause
(ii) above.

3.12 The Company shall use its commercially reasonable efforts to maintain the
Listing of all Registrable Securities of any class or series covered by such
Registration Statement on the NYSE or another U.S. national securities exchange.

 

23



--------------------------------------------------------------------------------

3.13 The Company shall have appropriate officers (i) upon reasonable request and
at reasonable times prepare and make presentations at any “road shows” in
connection with Underwritten Offerings and (ii) otherwise use their commercially
reasonable efforts to cooperate as requested by the Underwriters in the
offering, marketing or selling of the Registrable Securities.

3.14 The Company shall as soon as possible following its actual knowledge
thereof, notify each Holder: (i) when a prospectus, any prospectus supplement, a
Registration Statement or a post-effective amendment to a Registration Statement
has been filed with the SEC, and, with respect to a Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the SEC or any other Governmental Authority for amendments or
supplements to a Registration Statement, a related prospectus (including a Free
Writing Prospectus) or for any other additional information; or (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceedings for such purpose.

3.15 The Company shall reasonably cooperate with each Holder and each
Underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made by
FINRA.

3.16 The Company shall take all other steps reasonably necessary to effect the
registration of such Registrable Securities and reasonably cooperate with the
holders of such Registrable Securities to facilitate the disposition of such
Registrable Securities.

3.17 The Company shall, within the deadlines specified by SEC Guidance, make all
required filings of all prospectuses (including any Free Writing Prospectus)
with the SEC and make all required filing fee payments in respect of any
Registration Statement or related prospectus used under Section 2 (and any
offering covered hereby).

3.18 The Company shall, if such registration is pursuant to a Registration
Statement on Form S-3 or any similar short-form registration, include in such
Registration Statement such additional information for marketing purposes as the
Underwriters reasonably request (which information may be provided by means of a
prospectus supplement if permitted by SEC Guidance).

3.19 Holder Obligations.

3.19.1 If Registrable Securities owned by any Holder are included in a Demand
Registration Statement, a Shelf Registration Statement or a Piggyback
Registration, such Holder shall furnish promptly to the Company such information
regarding itself and the distribution of such Registrable Securities by such
Holder as is required under SEC Guidance or as the Company may otherwise from
time to time reasonably request in writing.

3.19.2 Each Holder that has requested inclusion of its Registrable Securities in
any Registration Statement shall (i) furnish to the Company (as a condition
precedent to such Holder’s participation in such registration) in writing such
information with respect to such Holder, its ownership of Common Stock and the
intended method of disposition

 

24



--------------------------------------------------------------------------------

of its Registrable Securities as the Company may reasonably request or as may be
required by SEC Guidance for use in connection with any related Registration
Statement or prospectus (or amendment or supplement thereto) and any Free
Writing Prospectus related thereto and all information required to be disclosed
in order to make the information previously furnished to the Company by such
Holder not cause such Registration Statement, prospectus or Free Writing
Prospectus (A) to fail to comply with SEC Guidance or (B) contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading and (ii) comply with SEC Guidance and all applicable state securities
laws and comply with all applicable regulations in connection with the
registration and the disposition of Registrable Securities.

3.19.3 Each Holder shall, as promptly as practicable, to the extent it is a
Registration Participant in a Registration Statement, following its actual
knowledge thereof, notify the Company of the occurrence of any event that would
reasonably be expected to cause a Registration Statement or prospectus in which
its Registrable Securities or any related Free Writing Prospectus are included,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading.

3.19.4 Each Holder shall use commercially reasonable efforts to cooperate with
the Company in preparing the applicable Registration Statement to the extent it
is a Registration Participant and any related prospectus or Free Writing
Prospectus.

3.19.5 Each Holder agrees that no Holder shall be entitled to sell any
Registrable Securities pursuant to a Registration Statement or to receive a
prospectus relating thereto unless such Holder has complied with its obligations
hereunder.

3.20 Registration Expenses. In connection with the Company performing its
obligations under Section 2, the Registration Expenses of all Registrations
shall be borne by the Company, including all registration, filing, and
qualification fees; printers’ and accounting fees; fees and disbursements of
counsel for the Company; and the reasonable fees and disbursements of one
counsel for the Holders of Registrable Securities that are included in such
Registration whether or not such Registration becomes effective or such
Registration or other transaction is completed; provided, however that the
Company shall not be required to pay for any expenses of any Registration
proceeding if the request for such Registration is subsequently withdrawn at the
request of the holders of a majority of the Registrable Securities to be
registered in such Registration. It is acknowledged by the Holders that the
Holders shall bear incremental selling expenses relating to the sale of
Registrable Securities, such as Underwriters’ commissions and discounts, in
proportion to the number of Registrable Securities sold by each such selling
Holder.

4. INDEMNIFICATION AND CONTRIBUTION.

4.1 Indemnification by the Company. The Company agrees to indemnify, to the
fullest extent permitted by law, each Holder holding Registrable Securities
covered by a Registration Statement, its Affiliates, stockholders, employees,
agents, officers, partners, members, and directors, and each Person who controls
such Holder (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) (collectively the “Holder

 

25



--------------------------------------------------------------------------------

Parties”), for whom Registrable Securities are to be registered pursuant to this
Article II against all losses, claims, damages, liabilities, and expenses
(including reasonable expenses of investigation and reasonable attorneys’,
accountants’ and experts’ fees and expenses) (“Damages”) caused by or relating
to (A) any untrue or alleged untrue statement of material fact contained in any
Registration Statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto, or any documents incorporated by reference
therein, or any Free Writing Prospectus utilized in connection therewith;
(B) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading; or (C) any
untrue statement or alleged untrue statement of a material fact in the
information conveyed to any purchaser at the time of the sale to such purchaser,
or the omission or alleged omission to state therein a material fact required to
be stated therein, and will reimburse each such Holder Party for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such Damages or in related actions or proceedings, except, in each
case, insofar as the same are caused by or contained in any information
regarding such holder furnished in writing to the Company by such holder
expressly for use therein. The Company also agrees to indemnify and hold
harmless any Underwriters of the Registrable Securities (including any Holders
who is deemed to be an Underwriter within the meaning of Section 2(a)(11) of the
Securities Act), their respective officers and directors and each Person who
controls any Underwriter within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act on substantially the same basis as that of the
indemnification of the Holders provided in this Section 4.1.

4.2 In connection with any Registration Statement in which a Holder for whom
Registrable Securities are to be registered pursuant to Section 2 is
participating, each such Holder shall, to the fullest extent permitted by law,
indemnify (i) the Company, (ii) each Person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, (iii) each other Holder participating in any offering of
Registrable Securities and (iv) the respective partners, Affiliates,
stockholders, members, officers, directors, employees and agents of each of the
Persons specified in clauses (i) through (v), from and against all Damages to
the same extent as the foregoing indemnity from the Company resulting from or
relating to (A) any untrue or alleged untrue statement of material fact
contained in the Registration Statement, prospectus, or preliminary prospectus
or any amendment thereof or supplement thereto or any Free Writing Prospectus
utilized in connection therewith; (B) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading; or (C) any untrue statement or alleged untrue statement
of a material fact in the information conveyed to any purchaser at the time of
the sale to such purchaser, or the omission or alleged omission to state therein
a material fact required to be stated therein, but only to the extent, in each
such case, that such untrue statement or alleged untrue statement or omission or
alleged omission is contained in any information or affidavit regarding such
holder so furnished in writing by such Holder expressly for use therein;
provided, that the obligation to indemnify shall be individual, not joint and
several, for each Holder and shall be limited to the net amount of proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement. As a condition to including Registrable Securities in
any Registration Statement filed in accordance with Section 2, the Company may
require that it shall have received an undertaking reasonably satisfactory to it
from any Underwriter to indemnify and hold it harmless to the extent customarily
provided by Underwriters with respect to similar securities and offerings. No
Holder shall be liable under this Section 4.2 for any Damages in excess of the
net proceeds realized by such Holder in the sale of Registrable Securities of
such Holder to which such Damages relate.

 

26



--------------------------------------------------------------------------------

4.3 If any proceeding (including any investigation by any Governmental
Authority) shall be instituted involving any Person in respect of which
indemnity may be sought pursuant to Sections 4.1 or 4.2, such Person (an
“Indemnified Party”) shall promptly notify the Person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all reasonable fees and expenses; provided, that the failure of any
Indemnified Party so to notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure to notify. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of such Indemnified Party (A) representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them or (B) there would be rights or defenses that would be
available to such Indemnified Party that are not available to the Indemnifying
Party. It is understood that, in connection with any proceeding or related
proceedings in the same jurisdiction, the Indemnifying Party shall not be liable
for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties, and
that all such fees and expenses shall be reimbursed promptly after receipt of an
invoice setting forth such fees and expenses in reasonable detail. In the case
of any such separate firm for the Indemnified Parties, such firm shall be
designated in writing by the Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless each
Indemnified Party from and against any Damages (to the extent obligated herein)
by reason of such settlement or judgment. Without the prior written consent of
each affected Indemnified Party, no Indemnifying Party shall effect any
settlement of any pending or threatened proceeding in respect of which such
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.

4.4 If the indemnification provided for in Sections 4.1 or 4.2 is held by a
court of competent jurisdiction to be unavailable to the Indemnified Parties or
is insufficient in respect of any Damages, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Damages in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
the Indemnified Parties in connection with such actions which resulted in such
Damages, as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and the Indemnified Parties shall be determined
by reference to, among other things, whether any action in question, including
any untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact has been made by, or relates to
information supplied by, such Indemnifying Party or the Indemnified Parties and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent

 

27



--------------------------------------------------------------------------------

such action. The parties agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to above. The amount paid or payable by a party as a
result of the Damages referred to above shall be deemed to include, subject to
the limitations set forth in Sections 4.1 or 4.2, any legal or other expenses
reasonably incurred by a party in connection with investigating or defending any
such action or claim. Notwithstanding the provisions of this Section 4, no
Holder shall be required to contribute any amount in excess of the net proceeds
(after deducting the Underwriters’ discounts and commissions) received by such
Holder in the offering. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. Each Holder’s obligation to contribute pursuant to this
Section 4 is several in the proportion that the proceeds of the offering
received by such Holder bears to the total proceeds of the offering received by
all such Holders and not joint. The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director, or
controlling Person of such indemnified party and shall survive the transfer of
securities. The Company also agrees to make such provisions, as are reasonably
requested by any indemnified party, for contribution to such party in the event
the Company’s indemnification is unavailable for any reason.

4.5 Survival. The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

5. UNDERWRITING AND DISTRIBUTION.

5.1 Rule 144. The Company shall use its commercially reasonable efforts to file
any reports required to be filed by it under the Securities Act and the Exchange
Act, and it will use its commercially reasonable efforts to take such further
action as any holder may reasonably request to make available adequate current
public information with respect to the Company meeting the current public
information requirements of Rule 144(c) under the Securities Act, to the extent
required to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (ii) any similar rule or regulation hereafter adopted by
the SEC. Notwithstanding the foregoing, nothing in this Section 5.1 shall be
deemed to require the Company to register any of its securities pursuant to the
Exchange Act.

 

28



--------------------------------------------------------------------------------

6. MISCELLANEOUS.

6.1 Assignment; No Third Party Beneficiaries.

6.1.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

6.1.2 Prior to the expiration of the Lock-up Period, no Holder may assign or
delegate such Holder’s rights, duties or obligations under this Agreement, in
whole or in part, except in connection with a transfer of Registrable Securities
by such Holder to a Permitted Transferee, but only if such Permitted Transferee
agrees to become bound by the transfer restrictions set forth in this Agreement
and other applicable letter agreements.

6.1.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.

6.1.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement.

6.1.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until (i) the Company shall have received written notice of such assignment,
(ii) the Company shall have received the written agreement of the assignee, in a
form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by a Joinder to this
Agreement, substantially in the form of Exhibit A), (iii) giving effect to such
transfer, the Registrable Securities transferred to such transferee would be
Registrable Securities, and (iv) such transfer shall have been made in
accordance with the requirements of applicable Law and SEC Guidance. Any
transfer or assignment made other than as provided in this Section 6.1 shall be
null and void.

6.2 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day. Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.

To the Company:

Kaleyra, Inc.

Via Marco D’Aviano, 2, 20131 Milano MI, Italy

 

29



--------------------------------------------------------------------------------

To the Seller’s Representative:

Shareholder Representative Services LLC

950 17th Street, Suite 1400

Denver, CO 80202

Attention:                 Managing Director

Email:                        deals@srsacquiom.com

And to Holder, to the address set forth below such Holder’s name on the
signature page.

6.3 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

6.4 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

6.5 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

6.6 Modifications and Amendments. Upon the written consent of the Company and
the Holders of at least a majority in interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder or group of Holders, solely in its or their
capacity as a holder(s) of the shares of capital stock of the Company, in a
manner that is materially different from the other Holders (in such capacity)
shall require the consent of the Holder(s) so affected. No course of dealing
between any Holder or the Company and any other party hereto or any failure or
delay on the part of a Holder or the Company in exercising any rights or
remedies under this Agreement shall operate as a waiver of any rights or
remedies of any Holder or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party.

6.7 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

 

30



--------------------------------------------------------------------------------

6.8 Waivers and Extensions. The observance of any term of this Agreement may be
waived (either generally or in a particular instance) only with the written
consent of the Company and the holders of at least a majority of the Registrable
Securities then outstanding; provided that any provision hereof may be waived by
any waiving party on such party’s own behalf, without the consent of any other
party. Waivers may be made in advance or after the right waived has arisen or
the breach or default waived has occurred. Any waiver may be conditional. No
waiver of any breach of any agreement or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof nor of any other
agreement or provision herein contained. No waiver or extension of time for
performance of any obligations or acts shall be deemed a waiver or extension of
the time for performance of any other obligations or acts.

6.9 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Investors or any other holder of Registrable Securities may
proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement or for
an injunction against the breach of any such term or in aid of the exercise of
any power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

6.10 Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

6.11 WAIVER OF TRIAL BY JURY. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 6.11 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6.11 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.



--------------------------------------------------------------------------------

6.12 Term. This Agreement shall terminate upon the earlier of (i) the tenth
anniversary of the date of this Agreement, or (ii) the date as of which (A) all
of the Registrable Securities have been sold pursuant to a Registration
Statement (but in no event prior to the applicable period referred to in
Section 4(a)(3) of the Securities Act and Rule 174 thereunder (or any successor
rule promulgated thereafter by the SEC)), or (B) the Holders of all Registrable
Securities are permitted to sell the Registrable Securities under Rule 144 (or
any similar provision) under the Securities Act without limitation on the amount
of securities sold or the manner of sale.

6.13 Effectiveness. This Agreement shall become effective on the date hereof and
shall thereupon amend and restate in full the Existing Registration Rights
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Registration Rights Agreement to be executed and delivered by their duly
authorized representatives as of the date first written above.

 

THE COMPANY: GIGCAPITAL, INC.

/s/ GigCapital, Inc.

Dr. Avi S. Katz, Chief Executive Officer, President, Executive Chairman, and
Secretary HOLDERS: GIGACQUISITIONS, LLC

/s/ Dr. Avi S. Katz

Dr. Avi S. Katz, Manager COWEN INVESTMENTS II LLC

/s/ Stephen Lasota

Stephen Lasota, Chief Financial Officer IRWIN SILVERBERG By:  

/s/ Irwin Silverberg

Name:   Irwin Silverberg JEFFREY BERNSTEIN By:  

/s/ Jeffrey Bernstein

Name:   Jeffrey Bernstein

 

Signature page to Registration Rights Agreement



--------------------------------------------------------------------------------

JOHN MIKULSKY By:  

/s/ John Mikulsky

Name:   John Mikulsky PETER WANG By:  

/s/ Peter Wang

Name:   Peter Wang JACK PORTER By:  

/s/ Jack Porter

Name:   Jack Porter SELLER REPRESENTATIVE:
SHAREHOLDER REPRESENTATIVE SERVICES LLC By:  

 

Name:   Kimberly Angilly Title:   Director SELLERS: ESSE EFFE S.P.A. By:  

 

Name:   Simone Fubini Title:   Presidente del consiglio di amministruzie
Chairman of the Board MAYA INVESTMENTS LIMITED By:  

 

Name:

 

Eugenia Rotaru

Title:

 

Director

IPAI TERRY HSIAO By:  

 

Name:

 

Ipai Terry Hsiao

 

Signature page to Registration Rights Agreement



--------------------------------------------------------------------------------

GIACOMO DALL’AGLIO By:  

 

Name:   Giacomo Dall’Aglio ALEX MILANI By:  

 

Name:   Alex Milani LUCA GIARDINA PAPA By:  

 

Name:   Luca Giardina Papa HONG KONG PERMANENT SHINE LIMITED By:  

 

Name:   Chi Sing Ho Title:   Authorized Signatory FILIPPO MONASTRA By:  

 

Name:   Filippo Monastra MATTEO CASTELUCCI By:  

 

Name:   Matteo Castelucci KIRK TSAI By:  

 

Name:   Kirk Tsai JUSTYNA MIZIOLEK By:  

 

Name:   Justyna Miziolek

 

Signature page to Registration Rights Agreement



--------------------------------------------------------------------------------

ERJON METKO By:  

 

Name:   Erjon Metko CLAUDIO IPPOLITO By:  

 

Name:   Claudio Ippolito ANDREA RICCARDI By:  

 

Name:   Andrea Riccardi FRANCESCO VIZZONE By:  

 

Name:   Francesco Vizzone

 

Signature page to Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit A

FORM OF JOINDER AGREEMENT TO AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

NOVEMBER 25, 2019

This JOINDER (the “Joinder Agreement”) to the Amended and Restated Registration
Rights Agreement, dated as of November 25, 2019, by and between Kaleyra, Inc.
(f/k/a GigCapital, Inc.), a Delaware corporation (the “Company”), [INSERT NAME],
as representative for certain stockholders of the Company (the “Seller’s
Representative”), and the Holders listed on the signature page as parties
thereto (the “Registration Rights Agreement”), is made as of [DATE], by and
between the Company and [HOLDER] (“Holder”). Capitalized terms used herein but
not otherwise defined shall have the meanings set forth in the Registration
Rights Agreement.

WHEREAS, on the date hereof, Holder has acquired [●] [shares of Common Stock]
[Warrants to purchase shares of Common Stock] (the “Holder Stock”) from [●] and
the Registration Right Agreement and the Company require Holder, as a holder of
such Common Stock, to become a party to the Registration Rights Agreement, and
Holder agrees to do so in accordance with the terms hereof.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder Agreement hereby agree as
follows:

 

1.

Agreement to be Bound. Holder hereby (i) acknowledges that it has received and
reviewed a complete copy of the Registration Rights Agreement and (ii) agrees
that upon execution of this Joinder Agreement, it shall become a party to the
Registration Rights Agreement and shall be fully bound by, and subject to, all
of the covenants, terms and conditions of the Registration Rights Agreement as
though an original party thereto and shall be deemed a Holder for all purposes
thereof.

 

2.

Successors and Assigns. Except as otherwise provided herein, this Joinder
Agreement shall bind and inure to the benefit of and be enforceable by the
Company and its successors and assigns and Holder and any subsequent holders of
any Holder Stock and the respective successors and assigns of each of them, so
long as they hold any Holder Stock.

 

3.

Notices. For purposes of Section 6.2 of the Registration Rights Agreement, all
notices, demands or other communications to the Holder shall be directed to:

[Name]

[Address]

[Facsimile Number]

[Email]



--------------------------------------------------------------------------------

4.

Governing Law. This Joinder Agreement, and any claim, controversy or dispute
arising under or related to this Joinder Agreement, shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflict of laws that would result in the application of any law
other than the laws of the State of New York. THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

5.

Counterparts. This Joinder Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Joinder
Agreement by facsimile, email or other electronic transmission (i.e., “pdf”)
shall be effective as delivery of a manually executed counterpart of this
Joinder Agreement.

 

6.

Amendments. No amendment or waiver of any provision of this Joinder Agreement,
nor any consent or approval to any departure therefrom, shall in any event be
effective unless the same shall be in writing and signed by the parties hereto.

 

7.

Headings. The headings in this Joinder Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Joinder Agreement to Amended
and Restated Registration Rights Agreement to be executed and delivered by their
duly authorized representatives as of the date first written above.

 

GIGFOUNDERS, LLC By:  

/s/ Dr. Avi S. Katz

Name:   Dr. Avi S. Katz, Managing Member THOMAS I. UNTERBERG By:  

/s/ Thomas I Unterberg

Name:   Thomas I. Unterberg

THOMAS I. UNTERBERG & ANN

H. UNTERBERG TTEES

THOMAS I. UNTERBERG

DECLARATION OF TRUST

U/A/D 8/7/96

By:  

/s/ Thomas I. Unterberg

Name:   Thomas I. Unterberg

THOMAS I. UNTERBERG TTEE

EMILY U. SATLOFF FAMILY

TRUST U/A/D 3/25/93

By:  

/s/ Thomas I. Unterberg

Name:   Thomas I. Unterberg

THOMAS I. UNTERBERG TTEE

ELLEN U. CELLI FAMILY

TRUST U/A/D 3/22/93

By:  

/s/ Thomas I. Unterberg

Name:   Thomas I. Unterberg ANN H. UNTERBERG By:  

/s/ Ann H. Unterberg

Name:   Ann H. Unterberg



--------------------------------------------------------------------------------

Schedule A

 

Holder

  Founder
Shares     Insider
Shares     Private
Shares     Private
Warrants
(as
converted)     Rights
(as
converted)     Closing Share
Consideration     Earnout
Shares     Convertible
Notes
($ amount)     Total Registrable
Securities
(not including Convertible
Notes)  

GigAcquisitions, LLC

    1,913,910       —         362,368       271,776       36,237       —        
—         —         2,584,291  

GigFounders, LLC

    715,698       —         —         —         —         —         —        
—         715,698  

Cowen Investments II LLC

    518,451       —         90,592       67,944       9,059       —         —  
      —         686,046  

Irwin Silverberg

    200,395       —         40,766       30,575       4,077       —         —  
      —         275,813  

Jeffrey Bernstein

    22,364       —         4,530       3,398       453       —         —        
—         30,745  

Thomas I. Unterberg

    63,173       —         —         —         —         —         —         —  
      63,173  

Thomas I. Unterberg & Ann H. Unterberg TTEES Thomas I. Unterberg Declaration of
Trust U/A/D 8/7/96

    47,380       —         —         —         —         —         —         —  
      47,380  

Thomas I. Unterberg TTEE Emily U. Satloff Family Trust U/A/D 3/25/93

    15,793       —         —         —         —         —         —         —  
      15,793  

Thomas I. Unterberg TTEE Ellen U. Celli Family Trust U/A/D 3/22/93

    15,793       —         —         —         —         —         —         —  
      15,793  

Ann H. Unterberg

    15,793       —         —         —         —         —         —         —  
      15,793  

John Mikulsky

    —         20,000       —         —         —         —         —         —  
      20,000  

Jack Porter

    —         20,000       —         —         —         —         —         —  
      20,000  

Peter Wang

    —         20,000       —         —         —         —         —         —  
      20,000  

Esse Effe S.p.A.

    —         —         —         —         —         4,631,142       1,900,405
    $ 6,000,000       6,531,547  



--------------------------------------------------------------------------------

Maya Investments Ltd.

    —         —         —         —         —         4,815,938       1,335,286
    $ 1,500,000       6,151,224  

Ipai Terry Hsaio

    —         —         —         —         —         184,370       43,353      
—         227,723  

Giacomo Dall’Aglio

    —         —         —         —         —         161,193       37,903      
—         199,096  

Alex Milani

    —         —         —         —         —         161,193       37,903      
—         199,096  

Luca Giardina Papa

    —         —         —         —         —         161,193       37,903      
—         199,096  

Hong Kong Permanent Shine Ltd

    —         —         —         —         —         154,286       36,279      
—         190,565  

Filippo Monastra

    —         —         —         —         —         120,807       28,407      
—         149,214  

Matteo Castelucci

    —         —         —         —         —         80,420       18,910      
—         99,330  

Kirk Tsai

    —         —         —         —         —         76,089       17,892      
—         93,981  

Justyna Miziolek

    —         —         —         —         —         60,403       14,203      
—         74,606  

Erjon Metko

    —         —         —         —         —         20,018       4,707      
—         24,725  

Claudio Ippolito

    —         —         —         —         —         20,018       4,707      
—         24,725  

Andrea Riccardi

    —         —         —         —         —         20,018       4,707      
—         24,725  

Francesco Vizzone

    —         —         —         —         —         20,018       4,707      
—         24,725  